Citation Nr: 1428890	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability (neck). 

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from January 2006 to February 2007.

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran scheduled to testify before a Veterans Law Judge January 2011 but failed to appear.  Nevertheless, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2013). 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence indicates that the most recent VA examinations evaluating the severity of the Veteran's service-connected cervical spine and right ankle disabilities were in October 2007 and almost 7 years ago.  In a May 2014 statement, the Veteran's representative has argued the October 2007 VA examination is no longer representative of his current disability level, and none of the evidence submitted since 2009 has been considered by the RO.  

The Board notes that, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  However, in order to prevent prejudice to the Veteran, a new examination is appropriate.  Moreover, the Veteran's representative is correct that the most recent Supplemental Statement of the Case is from May 2009, and the evidence submitted since that time must be considered by the RO prior to Board consideration.  See 38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Miami, Florida, or from any other VA treatment center, for the period since October 2011.  If the Veteran has undergone any additional private treatment related to the claims on appeal, the Veteran should be afforded the opportunity to submit the records related to such treatment. 

2. Schedule the Veteran for new VA examinations in order to determine the current nature and severity of his service-connected cervical spine and right ankle disabilities.  The Veteran's claims folder should be made available to the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected disabilities to specifically include the range of motion in all directions for both joints, the degree in motion at which pain begins, and the degree of functional loss that results.  Examples of functional loss include the ability to perform "normal working movements" with strength, speed, coordination or endurance.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



